                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ERIC LILLYWHITE,                                   CASE NO. C18-1840-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    AECOM, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for an extension of
18   time (Dkt. No. 31). The motion is GRANTED. The deadline for initial disclosures is
19   EXTENDED to May 24, 2019. The deadline for Plaintiff to bring a motion for a more definite
20   statement or a motion to strike is EXTENDED to May 31, 2019.
21          DATED this 10th day of May 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 1
